EXHIBIT 10.4

[Execution]

AMENDMENT NO. 3 TO
LOAN AND SECURITY AGREEMENT

          AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT, dated as of
December 9, 2005, by and among Spartan Stores, Inc., a Michigan corporation
("Lead Borrower"), Spartan Stores Distribution, LLC, a Michigan limited
liability company ("Stores Distribution"), UWG Company, formerly known as United
Wholesale Grocery Company, a Michigan corporation ("United"), Market Development
Corporation, a Michigan corporation ("MDC"), Spartan Stores Associates, LLC, a
Michigan limited liability company ("Associates"), Family Fare, LLC, a Michigan
limited liability company ("Family Fare"), MSFC, LLC, a Michigan limited
liability company ("MSFC"), Seaway Food Town, Inc., a Michigan corporation
("Seaway"), The Pharm of Michigan, Inc. ("Pharm"), a Michigan corporation,
Valley Farm Distributing Co., an Ohio corporation ("Valley Farm"), Gruber's Food
Town, Inc., a Michigan corporation ("Gruber Food Town"), Gruber's Real Estate,
LLC, a Michigan limited liability company ("Gruber RE"), Prevo's Family Markets,
Inc., a Michigan corporation ("Prevo"), Custer Pharmacy, Inc., a Michigan
corporation ("Custer"), Buckeye Real Estate Management Co., an Ohio corporation
("Buckeye"), Spartan Stores Fuel, LLC, a Michigan limited liability company
(together with Lead Borrower, Stores Distribution, United, MDC, Associates,
Family Fare, MSFC, Seaway, Pharm, Valley Farm, Gruber Food Town, Gruber RE,
Prevo, Custer and Buckeye, each individually a "Borrower" and collectively,
"Borrowers"), Spartan Stores Holding, Inc., a Michigan corporation ("Holding"),
SI Insurance Agency, Inc., a Michigan corporation ("SI"), JFW Distributing
Company, a Michigan corporation ("JFW"), LLJ Distributing Company, a Michigan
corporation (together with Holding, SI and JFW, each individually a "Guarantor"
and collectively, "Guarantors"), the parties to the Loan Agreement (as
hereinafter defined) from time to time as lenders (each individually, a "Lender"
and collectively, "Lenders") and Wachovia Capital Finance Corporation (Central),
formerly known as Congress Financial Corporation (Central), an Illinois
corporation, in its capacity as agent for Lenders (in such capacity, "Agent").

W I T N E S S E T H :

          WHEREAS, Borrowers and Guarantors have entered into financing
arrangements with Agent and Lenders pursuant to which Lenders (or Agent on
behalf of Lenders) have made and may make loans and advances and provide other
financial accommodations to Borrowers as set forth in the Loan and Security
Agreement, dated December 23, 2003, by and among Borrowers, Guarantors, Agent
and Lenders, as amended and supplemented by Amendment No. 1 to Loan and Security
Agreement, dated as of July 29, 2004 and Amendment No. 2 to Loan and Security
Agreement, dated as of December 22, 2004 (as the same now exists and is amended
and supplemented pursuant hereto and may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the "Loan Agreement") and
the other Financing Agreements (as defined therein); and

          WHEREAS, Lead Borrower has requested Agent and Lenders agree to
certain amendments to the Loan Agreement, and Agent and Lenders are willing to
agree to such amendments, subject to the terms and conditions herein; and


--------------------------------------------------------------------------------




          WHEREAS, by this Amendment No. 3, Borrowers, Guarantors, Agent and
Lenders desire and intend to evidence such amendments;

          NOW THEREFORE, in consideration of the foregoing, the mutual
agreements and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

          1.   Definitions.

                    1.1   Additional Definitions.

                              (a)   As used herein, the following terms shall
have the meanings given to them below, and the Loan Agreement and the other
Financing Agreements are hereby amended to include, in addition and not in
limitation, the following definitions:

                                        (i)   "Amendment No. 3" shall mean this
Amendment No. 3 to Loan and Security Agreement by and among Borrowers,
Guarantors, Agent and Lenders, as it now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

                                        (ii)   "Amendment No. 3 Effective Date"
shall mean the first date on which all of the conditions precedent to the
effectiveness of Amendment No. 3 shall have been satisfied or waived in writing.

                                        (iii)   "Amendment No. 3 Fee Letter"
shall mean the letter agreement, dated of even date herewith, by and among
Borrowers and Agent, setting forth certain fees payable by Borrowers to Agent,
as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

                              (b)   As used herein, the following terms shall
have the meanings given to them below, and as of the Term B Loan Funding Date,
the Loan Agreement and the other Financing Agreements are hereby amended to
include, in addition and not in limitation, the following definitions:

                                        (i)   "Enforcement Action" shall mean
the exercise by Agent (or its assignee or designee) of any of its material
enforcement rights and remedies as a secured creditor hereunder or under the
other Financing Agreements, applicable law or otherwise, in respect of any of
the Collateral, at any time following the occurrence of an Event of Default
(including, without limitation, the demand for the immediate payment of all or
any portion of the Obligations, the solicitation of bids from third parties to
conduct the liquidation or collection of any of the Collateral, the engagement
or retention of sales brokers, marketing agents, investment bankers,
accountants, appraisers, auctioneers or other third parties for the purposes of
valuing, marketing, promoting and selling any of the Collateral, making a motion
seeking to lift the automatic stay in any bankruptcy or insolvency proceeding,
or opposing the sale of assets constituting Collateral in any bankruptcy or
insolvency proceeding, the commencement of any action to foreclose on the
security interests or liens of Agent in all or any material portion of the
Collateral or commencement of any legal proceedings or actions against Borrowers
or with respect to all or any portion of the Collateral).


2

--------------------------------------------------------------------------------




                                        (ii)   "Priority Event" shall mean the
occurrence of any one or more of the following: (A) the occurrence and
continuance of an Event of Default under Section 10.1(a)(i) of the Loan
Agreement with respect to any Borrower's failure to pay any of the Obligations
arising pursuant to the Revolving Loans (including principal, interest, fees and
expenses attributable thereto); (B) the occurrence and continuance of an Event
of Default under Sections 10.1(e), 10.1(f) or 10.1(g) of the Loan Agreement; or
(C) the occurrence of any other Event of Default and the acceleration of the
payment of all or a material portion of the Obligations.

                                        (iii)   "Registered Term B Loan" shall
have the meaning set forth in Section 2.4 of Amendment No. 3.

                                        (iv)   "Registered Term B Loan Note"
shall have the meaning set forth in Section 2.4 of Amendment No. 3.

                                        (v)   "Required Term B Loan Lenders"
shall mean, at any time, those Term B Loan Lenders whose Pro Rata Shares
aggregate fifty-one (51%) percent or more of the aggregate of the Term B Loan
Commitments of all Term B Loan Lenders.

                                        (vi)   "Revolving Loan Commitment" shall
mean, at any time, as to each Revolving Loan Lender, the principal amount set
forth on Exhibit A to this Amendment No. 3 for such Lender or on Schedule 1 to
the Assignment and Acceptance Agreement pursuant to which any person becomes a
Revolving Loan Lender after the Amendment No. 3 Effective Date in accordance
with the provisions of Section 13.7 of the Loan Agreement, as the same may be
adjusted from time to time in accordance with the terms hereof; sometimes being
collectively referred to herein as "Revolving Loan Commitments"; provided, that,
effective on the first day of each calendar month commencing with the first day
of the month immediately following the Term B Loan Funding Date, the Revolving
Loan Commitment of each Revolving Loan Lender shall be increased based on its
Pro Rata Share so that the aggregate amount of the Revolving Loan Commitments
equal the amount of the Revolving Loan Limit as so increased as of such day.

                                        (vii)   "Revolving Loan Lender" shall
mean a Lender with a Revolving Loan Commitment; sometimes being referred to
herein collectively as "Revolving Loan Lenders".

                                        (viii)   "Revolving Loan Limit" shall
mean, at any time, the amount of $210,000,000; provided, that, effective on the
first day of each calendar month commencing with the first day of the month
immediately following the Term B Loan Funding Date, the amount of the Revolving
Loan Limit shall be increased by the amount of the principal payments in respect
of the Term B Loans received during the immediately preceding calendar month.

                                        (ix)   "Revolving Loans" shall mean the
loans now or hereafter made by or on behalf of any Revolving Loan Lender or by
Agent or the account of any Revolving Loan Lender on a revolving basis pursuant
to the Credit Facility (involving advances, repayment and readvances) as set
forth in Section 2.1 of the Loan Agreement.

                                        (x)   "Term B Loans" shall mean the term
loans made by or on behalf of any Term B Loan Lender or by Agent for the account
of any Term B Loan Lender as set forth in Section 2.1 of this Amendment No. 3.


3

--------------------------------------------------------------------------------




                                        (xi)   "Term B Loan Action Default"
shall mean an Event of Default under Sections 10.1(a)(i), 10.1(d), 10.1(e),
10.1(f), 10.1(i), 10.1(l) or 10.1(m), or 10.1(a)(ii) and 10.1(a)(iii) of the
Loan Agreement (to the extent arising as a result of the failure to comply with
Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, 9.17 or 9.18 of the Loan Agreement),
in each case after giving effect to all applicable cure periods, if any.

                                        (xii)   "Term B Loan Commitment" shall
mean, at any time, as to each Term B Loan Lender, the principal amount set forth
on Exhibit B to this Amendment No. 3 for such Lender or on Schedule 1 to the
Assignment and Acceptance Agreement pursuant to which any person becomes a Term
B Loan Lender after the Amendment No. 3 Effective Date in accordance with the
provisions of Section 13.7 of the Loan Agreement, as the same may be adjusted
from time to time in accordance with the terms hereof; sometimes being
collectively referred to herein as "Term B Loan Commitments"; provided, that,
effective on the first day of each calendar month commencing with the first day
of the month immediately following the Term B Loan Funding Date, the Term B Loan
Commitment of each Term B Loan Lender shall be decreased based on its Pro Rata
Share so that the aggregate amount of the Term B Loan Commitments equal the
principal amount of the Term B Loans then outstanding.

                                        (xiii)   "Term B Loan Fee Letter" shall
mean the letter agreement, dated of even date herewith, by and among Borrowers,
Term B Loan Lenders and Agent, setting forth certain fees payable by Borrowers
to Agent for the benefit of Term B Loan Lenders, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

                                        (xiv)   "Term B Loan Funding Date" shall
mean the date on which the Term B Loan Lenders make the Term B Loans to
Borrowers.

                                        (xv)   "Term B Loan Interest Rate" shall
mean a rate equal to three and one-half (3.50%) percent per annum in excess of
the Adjusted Eurodollar Rate (as such rate is determined from time to time in
accordance with the Loan Agreement), provided, that, the Term B Loan Interest
Rate shall be five and one-half (5.50%) percent per annum in excess of the
Adjusted Eurodollar Rate, at the option of the Required Term B Loan Lenders,
after notice to Agent, for the period from and after the date of the occurrence
of any Event of Default, and for so long as such Event of Default is continuing
as determined by Agent, notwithstanding anything to the contrary contained
herein, if any of the conditions described in Sections 3.3(b)(i), 3.3(b)(ii) or
3.3(b)(iii) of the Loan Agreement exist with respect to Eurodollar Rate Loans,
or if the adoption of or any change in any law, treaty, rule or regulation or
final, non-appealable determination of an arbitrator or a court or other
Governmental Authority or in the interpretation or application thereof, in each
case, occurring after the Amendment No. 3 Effective Date shall make it unlawful
for a Term B Loan Lender to make or maintain loans based on the Adjusted
Eurodollar Rate, then such Term B Loan Lender may, at its option, after notice
to Agent, convert the interest rate on the Term B Loan owing to it to one (1%)
percent per annum in excess of the Prime Rate (or at the option of such Term B
Loan Lender, after notice to Agent, for the period from and after the date of
the occurrence of any Event of Default, and for so long as such Event of Default
is continuing as determined by Agent, to three (3%) percent per annum in excess
of the Prime Rate), and if at any time Agent does not receive a request from
Lead Borrower for the Term B Loans to continue as Eurodollar Rate Loans for an
additional Interest Period in

4

--------------------------------------------------------------------------------


accordance with Section 3.1(b) of the Loan Agreement, such request shall be
deemed made for an Interest Period of one (1) month duration.

                                        (xvi)   "Term B Loan Lender" shall mean
a Lender with a Term B Loan Commitment; sometimes being referred to herein
collectively as "Term B Loan Lenders".

                                        (xvii)   "Term B Loan Limit" shall mean,
at any time, the amount of $15,000,000.

                    1.2   Amendment to Definitions.

                              (a)   Each of the defined terms in the Loan
Agreement or any of the other Financing Agreements set forth below shall be
deemed to be amended and restated in their entirety to have the meaning as to
such term set forth below:

                                        (i)   "Applicable Margin" means, at any
time, as to the interest rate for Prime Rate Loans and the interest rate for
Eurodollar Rate Loans the applicable percentage (on a per annum basis) set forth
below if the Monthly Average Excess Availability for the immediately preceding
calendar month is at or within the amounts indicated for such percentage:

 



Tier


Monthly Average
Excess Availability

Applicable
Prime
Rate Margin

Applicable
Eurodollar
Rate Margin

               

1

$75,000,000 or more

0%

1 1/4 %

               

2

Greater than or equal
to $50,000,000 and
less than $75,000,000

0%

1 1/2 %

               

3

Greater than or equal
to $25,000,000 and
less than $50,000,000

1/4 %

1 3/4 %

               

4

Less than $25,000,000

1/2 %

2 %

 

provided, that, (A) notwithstanding the amount of the Monthly Average Excess
Availability or anything to the contrary contained herein, the Applicable Margin
at all times prior to the last day of the sixth (6th) calendar month after the
Amendment No. 3 Effective Date shall be the percentages set forth in Tier 2 of
the schedule above for the applicable category of Revolving Loans and (B) on and
after the first day of the month, the Applicable Margin shall be calculated and
established based on the Monthly Average Excess Availability for such sixth
(6th) month and thereafter shall be calculated and established once each
calendar month and shall remain in effect until adjusted thereafter as of the
first day of the next month.

                                        (ii)   "Borrowing Base" shall mean, at
any time, the amount equal to:


5

--------------------------------------------------------------------------------




                                                  (A)   the lesser of:

                                                            (1)   the amount
equal to:

                                                                     
(aa)  eighty-five (85%) percent of Eligible Accounts, plus

                                                                     
(bb)  ninety (90%) percent of Eligible Credit Card Receivables, plus

                                                                      (cc)  the
lesser of: sixty-five (65%) percent multiplied by the Value of the Eligible
Inventory of the Retail Division or ninety (90%) percent of the Net Recovery
Percentage for the Inventory of the Retail Division multiplied by the Value of
such Eligible Inventory; plus

                                                                      (dd)  the
lesser of: seventy-five (75%) percent multiplied by the Value of the Eligible
Inventory of the Distribution Division or ninety (90%) percent of the Net
Recovery Percentage for the Inventory of the Distribution Division multiplied by
the Value of such Eligible Inventory, plus

                                                                      (ee)  the
Prescription File Availability; plus

                                                                      (ff)  the
Fixed Asset Availability; or

                                                            (2)   the Maximum
Credit,

                                                            minus

                                                  (B)   Reserves.

The amounts of Eligible Inventory of any Borrower shall, at Agent's option, be
determined based on the lesser of the amount of Inventory set forth in the
general ledger of such Borrower, as reconciled, or the perpetual inventory
record or stock ledger record, as applicable, maintained by such Borrower.

                                        (iii)   "Commitment" shall mean, at any
time, as to each Lender, the principal amount set forth on Exhibit C to this
Amendment No. 3 for each Lender or on Schedule 1 to the Assignment and
Acceptance Agreement pursuant to which any person that becomes a Lender
hereunder after the date hereof in accordance with the provisions of Section
13.7 of the Loan Agreement, as the same may be adjusted from time to time in
accordance with the terms hereof; sometimes being collectively referred to
herein as "Commitments".

                                        (iv)   "Excess Availability" shall mean
the amount, as determined by Agent, calculated at any date, equal to:

                                                  (A)   the lesser of:   the
Borrowing Base and the Maximum Credit (in each case under (1) or (2) after
giving effect to any Reserves other than any Reserves in respect of Letter of
Credit Accommodations), minus


6

--------------------------------------------------------------------------------




                                                  (B)   the sum of: the amount
of all then outstanding and unpaid Obligations of such Borrower (but not
including for this purpose Obligations of such Borrower arising pursuant to any
guarantees in favor of Agent and Lenders of the Obligations of the other
Borrowers or on and after the Term B Loan Funding Date, the then outstanding
aggregate principal amount of the Term B Loans or any outstanding Letter of
Credit Accommodations), plus the amount of all Reserves then established in
respect of Letter of Credit Accommodations, plus the aggregate amount of all
then outstanding and unpaid trade payables and other obligations of such
Borrower which are outstanding more than thirty (30) days past due as of such
time (other than trade payables or other obligations being contested or disputed
by such Borrower in good faith), plus without duplication, the amount of checks
issued by such Borrower to pay trade payables and other obligations which are
more than thirty (30) days past due as of such time (other than trade payables
or other obligations being contested or disputed by such Borrower in good
faith), but not yet sent.

                                        (v)   "Fixed Asset Availability" shall
mean the amount equal to the Fixed Asset Availability Limit; provided, that, on
and after receipt by Agent following the Amendment No. 3 Effective Date of
acceptable appraisals (or acceptable updates of existing appraisals) in
accordance with Section 7.4 hereof, the Fixed Asset Availability shall be the
amount equal to the sum of: seventy (70%) percent of the fair market value of
Eligible Real Property as set forth in the then most recent acceptable appraisal
(or acceptable updates of existing appraisals) of such Real Property received by
Agent in accordance with Section 7.4 hereof after the Amendment No. 3 Effective
Date, plus eighty-five (85%) percent of the greater of (aa) the forced
liquidation value of the Eligible Equipment or (bb) the net orderly liquidation
value of the Eligible Equipment, in each case as set forth in the then most
recent acceptable appraisal (or acceptable updates of existing appraisals) of
such Equipment received by Agent in accordance with Section 7.4 hereof after the
Amendment No. 3 Effective Date, and commencing on January 1, 2006, the Fixed
Asset Availability shall be reduced as of the first day of each month,
commencing on January 1, 2006, by an amount equal to the Fixed Asset
Availability Limit divided by eighty-four (84).

                                        (vi)   "Fixed Asset Availability Limit"
shall mean $52,000,000.

                                        (vii)   "Maximum Credit" shall mean the
amount of $225,000,000.

                                        (viii)   "Prescription File
Availability" shall mean the lesser of: eighty (80%) percent of the "net orderly
liquidation value" of the Eligible Prescription Files based on the most recent
acceptable appraisal thereof received by Agent using the average of the average
recovery under each of the percent of script sales method, the dollars per
average number of scripts filled per week method and the percent of past year
script margin method (or such other methodology or methodologies as may be
acceptable to Agent), net of estimated liquidation expenses, costs and
commissions, or $12,500,000.

                              (b)   As of the Term B Loan Funding Date, each of
the defined terms in the Loan Agreement or any of the other Financing Agreements
set forth below shall be deemed to be amended and restated in their entirety to
have the meaning as to such term set forth below:


7

--------------------------------------------------------------------------------




                                        (i)   "Commitments" shall mean,
collectively, the Revolving Loan Commitments and the Term B Loan Commitments.

                                        (ii)   "Lenders" shall mean,
collectively, the Revolving Loan Lenders and the Term B Loan Lenders, sometimes
being referred to individually as a "Lender"; except that for purposes of
Sections 1.56, 1.74, 1.101, 2.1, 2.2, 3.1, 3.2, 3.3, 6.10, 12.8 and 13.1(c) of
the Loan Agreement, all references to the term "Lenders" in such Sections shall
be deemed and each such reference is hereby amended to mean the Revolving Loan
Lenders only.

                                        (iii)   "Loans" shall mean the Revolving
Loans and the Term B Loans, sometimes referred to individually as a "Loan",
except that for purposes of Sections 1.29, 1.48, 1.74(c), 1.107, 1.118, 2.1(a),
3.1(a), 3.2, 6.3(b), 6.5, 6.6, 6.9, 6.10 and 12.8 of the Loan Agreement, all
references to the term "Loans" in such Sections and each such reference is
hereby amended to mean the Revolving Loans.

                                        (iv)   "Pro Rata Share" shall mean:

                                                  (A)   with respect to a
Revolving Loan Lender's obligation to make Revolving Loans and to acquire
interests in Letter of Credit Accommodations and receive payments of interest
and principal with respect thereto and with respect to increases in the
Revolving Loan Commitments as provided for herein, the fraction (expressed as a
percentage) the numerator of which is such Revolving Loan Lender's Revolving
Loan Commitment and the denominator of which is the aggregate amount of all of
the Revolving Loan Commitments of Lenders, as adjusted from time to time in
accordance with the provisions of Section 13.7 hereof; provided, that, if the
Revolving Loan Commitments have been terminated, the numerator shall be the
unpaid amount of such Revolving Loan Lender's Revolving Loans and its interest
in the Letter of Credit Accommodations and the denominator shall be the
aggregate amount of all unpaid Revolving Loans and Letter of Credit
Accommodations;

                                                  (B)   with respect to a Term B
Loan Lender's obligation to make Term B Loans and receive payments of interest
and principal with respect thereto and with respect to decreases in the Term B
Loan Commitments as provided for herein, the fraction (expressed as a
percentage) the numerator of which is such Term B Loan Lender's Term B Loan
Commitment and the denominator of which is the aggregate amount of all of the
Term B Loan Commitments of Term B Loan Lenders, as adjusted from time to time in
accordance with the provisions of Section 13.7 hereof; and

                                                  (C)   with respect to all
other matters as to a particular Lender (including the indemnification
obligations arising under Section 11.5 of the Loan Agreement and the voting
rights set forth in Section 11.3 of the Loan Agreement), the fraction (expressed
as a percentage) the numerator of which is the aggregate amount of all of such
Lender's Commitments and the denominator of which is the aggregate amount of all
of the Commitments of all Lenders; provided, that, if the Revolving Loan
Commitments have been terminated, the numerator shall be the unpaid amount of
each Lender's Loans (and in the case of Revolving Loan Lenders, its interest in
the Letter of Credit Accommodations) and the denominator shall be the aggregate
amount of all unpaid Revolving Loans, Letter of Credit Accommodations and Term B
Loans.


8

--------------------------------------------------------------------------------




                                        (v)   The definition of the term
"Reserves" in the Loan Agreement is hereby amended by adding the following to
the end thereof: "Without limiting the generality of the foregoing, the
Revolving Loans and Letter of Credit Accommodations otherwise available to
Borrowers shall, at Agent's option, be subject to a special reserve, in an
amount up to any accrued and unpaid interest, fees, costs, expenses or other
charges due or to become due with respect to the Term B Loans."

                    1.3   Interpretation. For purposes of this Amendment No. 3,
unless otherwise defined herein, all capitalized terms used herein shall have
the respective meanings assigned to such terms in the Loan Agreement.

          2.   Term B Loans.

                    2.1   Making of Term B Loans.

                              (a)   Subject to and upon the terms and conditions
contained herein and in the Loan Agreement, each Term B Loan Lender severally
(and not jointly) agrees to make its Pro Rata Share of Term B Loans to Borrowers
upon the request of Lead Borrower in accordance with Section 2.1(c)(ii) hereof
on any Business Day on or prior to June 1, 2006 (or such later date as Term B
Loan Lenders and Lead Borrower may agree in writing), in an aggregate principal
amount equal to the Term B Loan Limit. Each Term B Loan made in accordance with
Section 2 hereof is (a) to be repaid, together with interest and other amounts,
in accordance with the Loan Agreement, Amendment No. 3 and the other Financing
Agreements and (b) secured by the Collateral.

                              (b)   The principal amount of the Term B Loans
shall be repaid in sixty (60) consecutive monthly installments (or earlier as
provided herein) payable on the first day of each month commencing with the
first day of the month immediately following the Term B Loan Funding Date;
provided, that, the entire unpaid principal amount of the Term B Loans and all
accrued and unpaid interest thereon shall be due and payable upon the earlier of
(i) the first day of the thirty sixth (36th) month immediately following the
Term B Loan Funding Date or (ii) the effective date of termination or
non-renewal of the Financing Agreements. The amount of each such monthly
installment shall be equal to $250,000. Principal of Term B Loans may be prepaid
by Borrowers without premium or penalty. Any repayments of Term B Loans may not
be reborrowed.

                              (c)   In addition to the conditions precedent set
forth in set forth in Section 4.2 of the Loan Agreement, each of the following
is an additional condition precedent to the making of the Term B Loans: the
EBITDA of Parent and its Subsidiaries on such Business Day shall be not less
than $40,000,000 as of the last day of the four-week fiscal period for the last
thirteen (13) consecutive four-week fiscal periods most recently ended for which
Agent has received financial statements of Borrower and its Subsidiaries prior
to the date of making the Term B Loans, Agent shall have received not less than
two (2) Business Days' prior written notice of the request of Lead Borrower for
the Term B Loans, such notice shall be irrevocable and on and after giving
effect to the making of the Term B Loans, the principal amount of all
outstanding Revolving Loans shall not exceed the Revolving Loan Limit.


9

--------------------------------------------------------------------------------




                    2.2   Term B Loan Interest.

                              (a)   Subject to Section 6.4 of the Loan
Agreement, Borrowers shall pay to Agent, for the benefit of the Term B Loan
Lenders, interest on the outstanding principal amount of the Term B Loans at the
Term B Loan Interest Rate. All interest accruing with respect to the Term B
Loans hereunder from and after (i) the effective date of termination or
non-renewal of the Loan Agreement or (ii) the date of the occurrence of an Event
of Default and for so long as such Event of Default is continuing shall be
payable on demand in accordance with Section 6.4 of the Loan Agreement.

                              (b)   Lead Borrower may from time to time request
that the Adjusted Eurodollar Rate for the Term B Loans continue for an
additional Interest Period in accordance with Section 3.1(b) of the Loan
Agreement.

                              (c)   All interest charges related to the Term B
Loans shall be (i) calculated based upon the applicable Term B Loan Interest
Rate, (ii) calculated on the basis of a three hundred sixty (360) day year and
actual days elapsed and (iii) paid monthly in arrears to Agent on the first day
of each calendar month, or at Agent's option, charged to any Borrower's
account(s) maintained by Agent as of the first day of each calendar month
subject to Section 6.4 of the Loan Agreement.

                              (d)   In no event shall charges constituting
interest payable by Borrowers to Agent, for the benefit of Term B Loan Lenders,
exceed the maximum amount or the rate permitted under any applicable law or
regulation, and if any such part or provision of this Amendment No. 3 or any of
the other Financing Agreements is in contravention of any such law or
regulation, such part or provision shall be deemed amended to conform thereto.

                    2.3   Term B Loan Fees. Borrowers agree to pay Agent for the
benefit of the Term B Loan Lenders the fees and other amounts set forth in the
Term B Loan Fee Letter in the amounts and at the time specified therein.

                    2.4   Registered Term B Loan. Agent, on behalf of Borrowers,
agrees to record the Term B Loans on the Register referred to in Section 13.7(c)
of the Loan Agreement. Any Term B Loans recorded on the Register (the
"Registered Term B Loans") may not be evidenced by a promissory note other than
a Registered Term B Loan Note (as defined below). Upon the registration of such
Term B Loan, any promissory note (other than a Registered Term B Loan Note)
evidencing the same shall be null and void and shall be returned to Lead
Borrower. Borrowers agree, at the request of Agent, to execute and deliver to
Agent a promissory note in registered form reasonably acceptable to Agent to
evidence such Term B Loans (that is, containing registered note language) and
registered as provided in Section 13.7(c) of the Loan Agreement (a "Registered
Term B Loan Note"), payable to the order of Agent, on behalf of the Term B Loan
Lenders and otherwise duly completed. Once recorded on the Register, the
Obligations evidenced by such Registered Term B Loan Note may not be removed
from the Register so long as it remains outstanding and a Registered Term B Loan
Note may not be exchanged for a promissory note that is not a Registered Term B
Loan Note.


10

--------------------------------------------------------------------------------




          3.   Collection of Accounts.

                    3.1   Section 6.3(a)(iv)(B) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following: "(B) at any time Excess
Availability is less than $15,000,000".

                    3.2   The sixth sentence of Section 6.3(a)(iv) of the Loan
Agreement is hereby amended to delete the following: "the Monthly Average Excess
Availability for any calendar month commencing after the end of such ninety (90)
day period is greater than $20,000,000" and replace it with the following: "the
Monthly Average Excess Availability for any calendar month commencing after the
end of such ninety (90) day period is greater than $15,000,000".

          4.   Payments.

                    4.1   As of the Term B Loan Funding Date, Section 6.4(a) of
the Loan Agreement is hereby deleted in its entirety and the following
substituted therefor:

>              "(a) All Obligations shall be payable to the Agent Payment
> Account as provided in Section 6.3 or such other place as Agent may designate
> from time to time. Subject to the other terms and conditions contained herein,
> Agent shall apply payments received or collected from any Borrower or for the
> account of any Borrower (including the monetary proceeds of collections or of
> realization upon any Collateral) as follows:

>                               (i) first, to the payment in full of any fees,
> indemnities or expense reimbursements then due to Agent and Lenders from
> Borrowers;

>                               (ii) second, to the payment in full of interest
> then due in respect of any Loans (and including any Special Agent Advances);

>                               (iii) third, to the payment or prepayment in
> full of principal in respect of Special Agent Advances;

>                               (iv) fourth, to the payment or prepayment in
> full of principal in respect of the Revolving Loans or to pay or prepay
> Obligations arising under or pursuant to any Interest Rate Protection
> Agreement of any Borrower that has been approved in writing by Agent (up to
> the amount of any then effective Reserve established in respect of such
> Obligations) on a pro rata basis;

>                               (v) fifth, to the payment in full of principal
> in respect of the Term B Loan then due;

>                               (vi) sixth, to the payment or prepayment in full
> of any other Obligations whether or not then due, in such order and manner as
> Agent reasonably determines or to be held as cash collateral in connection
> with any Letter of Credit Accommodations or other contingent Obligations (but
> not including for purposes of this clause "sixth" any Obligations arising
> under or pursuant to any Interest Rate Protection Agreement);


11

--------------------------------------------------------------------------------




>                               (vii) seventh, to the payment or prepayment in
> full of any Obligations arising under or pursuant to Interest Rate Protection
> Agreements that have been approved in writing by Agent (other than to the
> extent provided for above) and any Obligations then due to any Affiliate of
> Agent arising from or in connection with any Interest Rate Protection
> Agreement, as to all of such Obligations on a pro rata basis.

> Provided, that, in each instance set forth above in Section 6.4(a) above so
> long as no Priority Event has occurred and is continuing, this Section 6.4(a)
> shall not be deemed to apply to any payment by a Borrower specified by such
> Borrower to be for the payment of specific Obligations then due and payable
> (or prepayable) under and in accordance with any provision of this Agreement."

                    4.2   As of the Term B Loan Funding Date, Section 6.4 is
hereby amended to add new Sections 6.4(c), 6.4(d) and 6.4(e) as follows:

>              "(c) Notwithstanding anything to the contrary contained in
> Section 6.4(a) above or otherwise herein, at any time on and after a Priority
> Event and for so long as the same is continuing, Agent shall apply payments
> received or collected from any Borrower or for the account of any Borrower
> (including the monetary proceeds of collections or of realization upon any
> Collateral) as follows:

>                               (i) first, to the payment in full of any fees
> (other than the Early Termination Fee), indemnities or expense reimbursements
> then due to Agent and Lenders from Borrowers;

>                               (ii) second, to the payment in full of interest
> then due in respect of any Revolving Loans (and including any Special Agent
> Advances);

>                               (iii) third, to the payment or prepayment in
> full of principal in respect of Special Agent Advances;

>                               (iv) fourth, to the payment or prepayment in
> full of principal in respect of the Revolving Loans or to the payment or
> prepayment in full of Obligations arising under or pursuant to any Interest
> Rate Protection Agreement of any Borrower that has been approved in writing by
> Agent (up to the amount of any then effective Reserve established in respect
> of such Obligations) on a pro rata basis;

>                               (v) fifth, to be held as cash collateral in
> connection with any Letter of Credit Accommodations or other contingent
> Obligations (but not including for purposes of this clause "fifth" any
> Obligations arising under or pursuant to any Interest Rate Protection
> Agreement and as to Letter of Credit Accommodations only up to the amount
> provided for in Section 13.1(a) for such Obligations);

>                               (vi) sixth, to the payment in full of interest
> then due in respect of Term B Loans;


12

--------------------------------------------------------------------------------




>                               (vii) seventh, to the payment in full of
> principal in respect of the Term B Loans then due;

>                               (viii) eighth, to the payment or prepayment in
> full of any other Obligations whether or not then due (including the Early
> Termination Fee), in such order and manner as Agent reasonably determines;

>                               (ix) ninth, to the payment or prepayment in full
> of any Obligations arising under or pursuant to Interest Rate Protection
> Agreements that have been approved in writing by Agent (other than to the
> extent provided for above) and any Obligations then due to any Affiliate of
> Agent arising from or in connection with any Interest Rate Protection
> Agreement, as to all of such Obligations on a pro rata basis.

>              (d) All references to "payment in full" or "payment or prepayment
> in full" in this Section 6.4 means all amounts owing in respect of the
> Obligations referred to, including any principal, interest, fees, costs,
> expenses and other amounts owed to Agent or any Lender which would accrue and
> become due but for the commencement of any case under the Bankruptcy Code or
> any similar statute, whether or not such amounts are allowed or allowable in
> whole or in part in such a case, but excluding (i) interest to the extent paid
> in excess of amounts based on the pre-default rates (but not any other
> interest) and (ii) fees paid in respect of the waiver of an Event of Default,
> in each case as to amounts under clause (i) and (ii) only to the extent that
> such amounts are disallowed in any case with respect to Borrowers under the
> Bankruptcy Code.

>              (e) Notwithstanding anything to the contrary contained in this
> Agreement, (i) unless so directed by Lead Borrower, or unless a Default or an
> Event of Default shall exist or have occurred and be continuing, Agent shall
> not apply any payments which it receives to any Eurodollar Rate Loans, except
> (A) on the expiration date of the Interest Period applicable to any such
> Eurodollar Rate Loans or (B) in the event that there are no outstanding Prime
> Rate Loans and (ii) to the extent any Borrower uses any proceeds of the Loans
> or Letter of Credit Accommodations to acquire rights in or the use of any
> Collateral or to repay any Indebtedness used to acquire rights in or the use
> of any Collateral, payments in respect of the Obligations shall be deemed
> applied first to the Obligations arising from Loans and Letter of Credit
> Accommodations that were not used for such purposes and second to the
> Obligations arising from Loans and Letter of Credit Accommodations the
> proceeds of which were used to acquire rights in or the use of any Collateral
> in the chronological order in which such Borrower acquired such rights in or
> the use of such Collateral."

          5.   Collateral Reporting. Section 7.1(a) of the Loan Agreement is
hereby amended to delete each reference to "at any time Excess Availability is
less than $30,000,000" contained therein and replace each such reference with
the following: "at any time Excess Availability is less than $20,000,000".


13

--------------------------------------------------------------------------------




          6.   Sale of Assets, Consolidation, Merger, Dissolution, Etc.. Section
9.7(c) of the Loan Agreement is hereby deleted in its entirety and the following
substituted therefor:

>              "(c) wind up, liquidate or dissolve, except that United, Custer,
> Gruber Food Town and any Guarantor (other than Parent) may wind up, liquidate
> and dissolve, provided, that, each of the following conditions is satisfied,
> (i) the winding up, liquidation and dissolution of such Borrower or Guarantor
> (as the case may be) shall not violate any law or any order or decree of any
> court or other Governmental Authority in any material respect and shall not
> conflict with or result in the breach of, or constitute a default under, any
> indenture, mortgage, deed of trust, or any other agreement or instrument to
> which any Borrower or Guarantor is a party or may be bound, (ii) such winding
> up, liquidation or dissolution shall be done in accordance with the
> requirements of all applicable laws and regulations, (iii) effective upon such
> winding up, liquidation or dissolution, all of the assets and properties of
> such Borrower or Guarantor (as the case may be) shall be duly and validly
> transferred and assigned to any other Borrower, free and clear of any liens,
> restrictions or encumbrances other than the security interest and liens of
> Agent (and Agent shall have received such evidence thereof as Agent may
> require) and Agent shall have received such deeds, assignments or other
> agreements as Agent may request to evidence and confirm the transfer of such
> assets of such Borrower or Guarantor (as the case may be) to such other
> Borrower, (iv) Agent shall have received all documents and agreements that any
> Borrower or Guarantor has filed with any Governmental Authority or as are
> otherwise required to effectuate such winding up, liquidation or dissolution,
> (v) no Borrower or Guarantor shall assume any Indebtedness, obligations or
> liabilities as a result of such winding up, liquidation or dissolution, or
> otherwise become liable in respect of any obligations or liabilities of the
> entity that is winding up, liquidating or dissolving, unless such Indebtedness
> is otherwise expressly permitted hereunder, except that, upon the
> effectiveness of each such winding up, liquidation or dissolution of any of
> United, Custer or Gruber Food Town, each remaining Borrower hereby expressly
> (A) assumes and agrees to be directly and primarily liable in all respects for
> all Obligations of United, Custer or Gruber Food Town (as the case may be)
> under, contained in, or arising out of the Loan Agreement and the other
> Financing Agreements and (B) agrees to perform, comply with and be bound by
> all terms, conditions and covenants of the Loan Agreement and the other
> Financing Agreements applicable to all Borrowers and as applied to United,
> Custer or Gruber Food Town (as the case may be), (vi) Agent shall have
> received not less than ten (10) Business Days prior written notice of the
> intention of such Borrower or Guarantor (as the case may be) to wind up,
> liquidate or dissolve, (vii) in the case of the winding up, liquidation or
> dissolution of United, Custer or Gruber Food Town, after giving effect
> thereto, Excess Availability shall be not less than $20,000,000 and (viii) as
> of the date of such winding up, liquidation or dissolution and after giving
> effect thereto, no Default or Event of Default shall exist or have occurred;
> or"

          7.   Loans, Investments, etc. Section 9.10(i)(iii) of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
"Intentionally Deleted."


14

--------------------------------------------------------------------------------




          8.   Dividends and Redemptions. Section 9.11 of the Loan Agreement is
hereby amended to delete the period at the end of Section 9.11(e) and replace it
with the following: "; and

>              "(f) Parent may pay cash dividends and distributions, from
> legally available funds therefor, to its stockholders and repurchase any
> shares of its Capital Stock now or hereafter outstanding; provided, that, at
> the time of payment of each such dividend, distribution or repurchase and
> after giving effect to the payment thereof: no Default or Event of Default
> exists or has occurred and is continuing, or would occur or exist after giving
> effect to such payment, such dividend, distribution or repurchase is not in
> violation of applicable law or any other agreement to which Parent is a party
> or by which Parent is bound, as of the date of any such payment and after
> giving effect thereto, the aggregate amount of the Excess Availability of
> Borrowers shall have been not less than $20,000,000 for each of the
> immediately preceding ten (10) consecutive days and as of the date of any such
> payment and after giving effect thereto, the aggregate amount of the Excess
> Availability of Borrowers shall be not less than $20,000,000, and all of such
> dividends, distributions or repurchases during any fiscal year of Parent shall
> not exceed in the aggregate $15,000,000."

          9.   Minimum EBITDA. Section 9.18 of the Loan Agreement is hereby
amended to delete the reference to "At any time that Excess Availability is less
than $30,000,000" contained therein and replace it with the following: "At any
time that Excess Availability is less than $20,000,000".

          10.   Capital Expenditures. Section 9.19 to the Loan Agreement is
hereby amended to delete the reference to "Excess Availability was less than
$30,000,000" contained therein and replace it with the following: "Excess
Availability was less than $20,000,000".

          11.   Events of Default.

                    11.1   Section 10.1(d) to the Loan Agreement is hereby
amended to delete the reference to "in excess of $2,500,000 in any one case or
in excess of $5,000,000 in the aggregate" contained therein and replace it with
the following: "in excess of $10,000,000 in any one case or in the aggregate"
and delete the reference to "having a value in excess of $2,500,000" contained
therein and replace it with the following: "having a value in excess of
$10,000,000".

                    11.2   Section 10.1(k) to the Loan Agreement is hereby
amended to delete the reference to "in excess of $5,000,000" contained therein
and replace it with the following: "in excess of $10,000,000 in any one event".

          12.   Remedies. Section 10.2 of the Loan Agreement is hereby amended
to add the following new Section 10.2(i) at the end thereof:

>              "(i) Notwithstanding anything to the contrary contained herein,
> except as the Required Term B Loan Lenders shall otherwise agree, Agent shall
> demand payment of the Obligations and commence and pursue such other
> Enforcement Actions as Agent in good faith deems appropriate within ninety
> (90) days (except with respect to Events of


15

--------------------------------------------------------------------------------




> Default described in Sections 10.1(f) and 10.1(g), Agent shall take such
> Enforcement Actions as it deems appropriate under the circumstances promptly
> upon receipt of notice) after the date of the receipt by Agent of written
> notice executed and delivered by the Required Term B Loan Lenders of a Term B
> Loan Action Default, and requesting that Agent commence Enforcement Actions,
> provided, that, (i) such Term B Loan Action Default has not been waived or
> cured, (ii) in the good faith determination of Agent, taking an Enforcement
> Action is permitted under the terms of this Agreement and applicable law,
> (iii) taking an Enforcement Action shall not result in any liability of Agent
> or Lenders to Borrower or any other person, and (iv) Agent shall be entitled
> to all of the benefits of Sections 12.2, 12.3 and 12.5 hereof."

          13.   Amendments and Waivers. Section 11.3 of the Loan Agreement is
hereby amended by adding a new Section 11.3(e) at the end thereof as follows:

>              "(e) Notwithstanding anything to the contrary contained in
> Section 11.3(a), no such amendment, waiver, discharge or termination shall
> provide for any such amendment, waiver, discharge or termination of any of the
> following to the extent provided below without the consent of Agent and
> Required Term B Loan Lenders:

>                     (i) the terms of Sections 9.18, 9.19 or 9.20 hereof (or
> any definition with respect to financial terms used in such financial covenant
> in a manner which has the effect of reducing the amounts which Borrowers are
> required to maintain pursuant to such financial covenants);

>                     (ii) the definitions of "Adjusted Eurodollar Rate",
> "Borrowing Base" (but only to the extent such proposed change in the
> definition would increase the advance rates above those in effect on the date
> hereof), "Change of Control", "Consolidated Adjusted Net Income", "EBITDA",
> "Eligible Accounts", "Eligible Inventory", "Eligible Transferee", "Excess
> Availability", "Material Adverse Effect", "Net Recovery Percentage", "Priority
> Event", "Pro Rata Share", "Term B Loan", "Term B Loan Action Default", or
> "Term B Loan Interest Rate";

>                     (iii) the terms of Section 2 of Amendment No. 3;

>                     (iv) any of the following Sections hereof in any material
> respect: 6.4, 7.7, 9.7, 9.8, 9.9, 9.10, 9.11, 9.12(b), 9.16, 9.21, 10.2, 11.3,
> 12.8, 12.11, 13.1(a), or 13.7 hereof,

>                     (v) an increase in the Maximum Credit or the Revolving
> Loan Limit or the outstanding principal amount of the Term B Loan;

>                     (vi) forgiveness, compromise or cancellation of any of the
> Term B Loans."

          14.   Term.


16

--------------------------------------------------------------------------------




                    14.1   Section 13.1(a) of the Loan Agreement is hereby
amended by deleting the reference therein to "FIVE (5) YEARS" from the first
sentence thereof and replacing it with "SEVEN (7) YEARS".

                    14.2   Section 13.1(c) of the Loan Agreement is hereby
amended to delete the table therein and replace it with the following:

















17

--------------------------------------------------------------------------------




 

Amount

Period

           

(i) 1% of Maximum Credit

From the Amendment No. 3
Effective Date to and including the
first anniversary thereof

           

(ii) 1/2% of Maximum Credit

From and after the first anniversary
of the Amendment No. 3 Effective
Date to and including the second
anniversary thereof

           

(iii) 1/4% of Maximum Credit

From and after the second
anniversary of the Amendment No.
3 Effective Date to and including
the third anniversary thereof.

 

          15.   Assignments; Participations.

                    15.1   As of the Term B Loan Funding Date, Section 13.7(a)
of the Loan Agreement is hereby amended to delete the reference to "a portion
equal to at least $5,000,000 in the aggregate for the assigning Lender"
contained therein and replace it with the following: "a portion equal to at
least $5,000,000 in the aggregate for the assigning Lender (or in the case of
any Term B Loan Lender, a portion equal to at least $1,000,000)".

                    15.2   As of the Term B Loan Funding Date, Section 13.7 of
the Loan Agreement is hereby amended to add a new Section 13.7(i) as follows:

>                     "(i) A Registered Term B Loan may be assigned or sold in
> whole or in part only by registration of such assignment or sale on the
> Register or comparable register. Any assignment or sale of all or part of such
> Registered Term B Loan may be effected only by registration of such assignment
> or sale on the Register (or comparable register). Prior to the registration of
> assignment or sale of any Registered Term B Loan, Agent and Borrowers shall
> treat the Person in whose name such Loan is registered as the owner thereof
> for the purpose of receiving all payments thereon and for all other purposes,
> notwithstanding notice to the contrary. In the event that any Term B Loan
> Lender sells participations in a Registered Term B Loan, such Term B Loan
> Lender shall maintain a register on which it enters the name of all
> participants in the Registered Term B Loan (the "Participant Register"). A
> Registered Term B Loan may be participated in whole or in part only by
> registration of such participation on the Participant Register. Any
> participation of such Registered Term B Loan may be effected only by the
> registration of such participation on the Participant Register."

          16.   Amendment Fees. Borrowers shall pay to Agent, or Agent may, at
its option charge to the loan account of Borrowers, the fees provided for in the
Amendment No. 3 Fee Letter.


18

--------------------------------------------------------------------------------




          17.   Representations and Warranties. Each Borrower and Guarantor
hereby represents and warrants to Agent and Lenders the following (which shall
survive the execution and delivery of this Amendment No. 3), the truth and
accuracy of which are a continuing condition of the making of Loans and
providing Letter of Credit Accommodations to Borrowers:

                    17.1   This Amendment No. 3 and each other agreement or
instrument to be executed and delivered by the Borrowers and Guarantors pursuant
hereto have been duly authorized, executed and delivered by all necessary action
on the part of each of the Borrowers and Guarantors which is a party hereto and
thereto and, if necessary, their respective stockholders and is in full force
and effect as of the date hereof, as the case may be, and the agreements and
obligations of each of the Borrowers and Guarantors, as the case may be,
contained herein and therein, constitute the legal, valid and binding
obligations of each of the Borrowers and Guarantors, respectively, enforceable
against them in accordance with their terms, except as enforceability is limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors' rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

                    17.2   The execution, delivery and performance of this
Amendment No. 3 are all within each Borrower's and Guarantor's corporate or
limited liability company powers and are not in contravention of law or the
terms of any Borrower's or Guarantor's certificate or articles of incorporation,
by laws, or other organizational documentation, or any indenture, agreement or
undertaking to which any Borrower or Guarantor is a party or by which any
Borrower or Guarantor or its property are bound.

                    17.3   No Default or Event of Default exists or has occurred
and is continuing.

          18.   Condition Precedent. The effectiveness of the amendments
contained herein shall only be effective upon the following:

                    18.1   Agent shall have received an executed original or
executed original counterparts of this Amendment No. 3 (as the case may be),
Term B Loan Fee Letter (as the case may be) and the Amendment No. 3 Fee Letter
(as the case may be), in each case duly authorized, executed and delivered by
the respective party or parties hereto;

                    18.2   Agent shall have received an executed original or
executed original counterparts of this Amendment No. 3 as executed by all
Lenders required for the consent and amendments provided for herein; and

                    18.3   Agent shall have received a true and correct copy of
any consent, waiver or approval (if any) to or of this Amendment No. 3, which
any Borrower is required to obtain from any other Person.

          19.   Effect of this Amendment. Except as expressly amended pursuant
hereto, no other changes or modifications to the Financing Agreements are
intended or implied, and, in all other respects, the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof. To the extent that any provision of the Loan


19

--------------------------------------------------------------------------------


Agreement or any of the other Financing Agreements are inconsistent with the
provisions of this Amendment No. 3, the provisions of this Amendment No. 3 shall
control.

          20.   Further Assurances. Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Agent to effectuate the provisions and purposes of this
Amendment No. 3.

          21.   Governing Law. The validity, interpretation and enforcement of
this Amendment No. 3 and the other Financing Agreements (except as otherwise
provided therein) and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of Illinois but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
Illinois.

          22.   Binding Effect. This Amendment No. 3 shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

          23.   Headings. The headings listed herein are for convenience only
and do not constitute matters to be construed in interpreting this Amendment No.
3.

          24.   Counterparts. This Amendment No. 3 may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 3 by telefacsimile shall have the same force
and effect as the delivery of an original executed counterpart of this Amendment
No. 3. Any party delivering an executed counterpart of this Amendment No. 3 by
telefacsimile shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

AGENT

WACHOVIA CAPITAL FINANCE
CORPORATION (CENTRAL), f/k/a
Congress Financial Corporation (Central), as
Agent

By:

--------------------------------------------------------------------------------


Title:

--------------------------------------------------------------------------------

 

BORROWERS



SPARTAN STORES, INC.


By:

--------------------------------------------------------------------------------


Title:

--------------------------------------------------------------------------------

 

 

 

 

 

SPARTAN STORES DISTRIBUTION, LLC
UWG COMPANY (F/K/A UNITED
WHOLESALE GROCERY COMPANY)
MARKET DEVELOPMENT CORPORATION
SPARTAN STORES ASSOCIATES, LLC
FAMILY FARE, LLC
MSFC, LLC
SEAWAY FOOD TOWN, INC.
THE PHARM OF MICHIGAN, INC.
VALLEY FARM DISTRIBUTING CO.
GRUBER'S FOOD TOWN, INC.
GRUBER'S REAL ESTATE LLC
PREVO'S FAMILY MARKETS, INC.
CUSTER PHARMACY, INC.
BUCKEYE REAL ESTATE MANAGEMENT
CO.
SPARTAN STORES FUEL, LLC

By:

--------------------------------------------------------------------------------


Title:

--------------------------------------------------------------------------------

 

 

 

 

 

GUARANTORS

JFW DISTRIBUTING COMPANY
LLJ DISTRIBUTING COMPANY
SPARTAN STORES HOLDING, INC.
SI INSURANCE AGENCY, INC.

By:

--------------------------------------------------------------------------------


Title:

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------




LENDERS

WACHOVIA CAPITAL FINANCE
CORPORATION (CENTRAL), f/k/a
Congress Financial Corporation (Central)

By:

--------------------------------------------------------------------------------


Title:

--------------------------------------------------------------------------------

 

 

 

 

 

KEY BANK NATIONAL ASSOCIATION

By:

--------------------------------------------------------------------------------


Title:

--------------------------------------------------------------------------------

 

 

 

 

 

BANK OF AMERICA LEASING &
CAPITAL, LLC (successor by merger to
Fleet Capital Corporation)

By:

--------------------------------------------------------------------------------


Title:

--------------------------------------------------------------------------------

 

 

 

 

 

NATIONAL CITY BUSINESS CREDIT,
INC.

By:

--------------------------------------------------------------------------------


Title:

--------------------------------------------------------------------------------

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

By:

--------------------------------------------------------------------------------


Title:

--------------------------------------------------------------------------------

 

 

 

 

 

FIFTH THIRD BANK, an Ohio Banking Corporation

By:

--------------------------------------------------------------------------------


Title:

--------------------------------------------------------------------------------

 

 


--------------------------------------------------------------------------------




EXHIBIT A
TO
AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT

List of Revolving Loan Commitments of Lenders

1.

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)
Commitment: $52,666,666.66

   

2.

KEY BANK NATIONAL ASSOCIATION
Commitment: $28,000,000.00

   

3.

FLEET CAPITAL CORPORATION
Commitment: $32,666,666.67

   

4.

NATIONAL CITY BUSINESS CREDIT
Commitment: $18,666,666.67

   

5.

GENERAL ELECTRIC CAPITAL CORPORATION
Commitment: $50,000,000.00

   

6.

FIFTH THIRD BANK
Commitment: $28,000,000.00




--------------------------------------------------------------------------------




EXHIBIT B
TO
AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT

List of Term B Loan Commitments of Term B Loan Lenders

1.

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)
Term B Loan Commitment: $7,333,333.33

   

2.

KEY BANK NATIONAL ASSOCIATION
Term B Loan Commitment: $2,000,000.00

   

3.

FLEET CAPITAL CORPORATION
Term B Loan Commitment: $2,333,333.33

   

4.

NATIONAL CITY BUSINESS CREDIT
Term B Loan Commitment: $1,333,333.33

   

5.

FIFTH THIRD BANK
Term B Loan Commitment: $2,000,000.00






--------------------------------------------------------------------------------




EXHIBIT C
TO
AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT

List of Commitments of Lenders

1.

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)
Commitment: $60,000,000

   

2.

KEY BANK NATIONAL ASSOCIATION
Commitment: $30,000,000

   

3.

FLEET CAPITAL CORPORATION
Commitment: $35,000,000

   

4.

NATIONAL CITY BUSINESS CREDIT
Commitment: $20,000,000

   

5.

GENERAL ELECTRIC CAPITAL CORPORATION
Commitment: $50,000,000

   

6.

FIFTH THIRD BANK
Commitment: $30,000,000